Appeal by an employer and its carrier from an award of compensation to claimant for permanent total disability resulting from pulmonary asbestosis, with associated tuberculosis, as an occupational disease. Claimant had worked for 25 years for various employers as an asbestos pipe-coverer, and in this work he was exposed to asbestos dust. In March, 1954 he developed symptoms of tuberculosis and thereafter it was found that he also had asbestosis. As we read the record there was substantial medical evidence to support the finding that claimant was totally disabled because of both conditions. Tuberculosis of course is caused by tubercular bacillus and is a germ infection, and the medical proof indicated that it was impossible to draw an exact line as to how much disability was caused by the asbestosis alone because of the overlying tuberculosis. But there is also medical proof that a great many people suffering from asbestosis also have associated tuberculosis. At least one physician stated in the present case as his conclusion that claimant had pulmonary asbestosis with associated tuberculosis. Thus we think the proof was sufficient to sustain an award for total disability because, although the proof as to whether asbestosis alone was disabling was too vague to sustain a finding, there is proof that it became so in conjunction with the related condition of tuberculosis (Matter of Withers v. du Pont de Nemours & Go., 266 App. Div. 928; motion for leave to appeal denied 292 N. Y. 727; Matter of Ghomenko v. Elmvra Foundry Co., 272 App. Div. 1088). Award unanimously affirmed, with costs to the Workmen's Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.